Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 13, and 20 objected to because of the following informalities:  
In line 13 of claim 1, the controller operating to “vary speed of both the fan and the compressor”.  This recitation should be corrected to “vary the speeds of both the fan and the compressor” so that the “speed” agrees in number with the plural elements to which this “speed” pertains.  The same recitation appears in line 11 of claim 13 and line 7 of claim 20 and should also be corrected in these claims.
In lines 15-16 of claim 1, the word “the” should be inserted before the phrase “compressor speed”.  The same recitation appears in line 14 of claim 13 and line 10 of claim 20 and should also be corrected in these claims.
In line 17 of claim 1, the word “the” should be inserted before the phrase “speed of the fan”.  The same recitation appears in line 15 of claim 13 and line 11 of claim 20 and should also be corrected in these claims.
In lines 18-19 of claim 1, the word “the” should be inserted before the phrase “compressor speed”.  The same recitation appears in line 17 of claim 13 and line 13 of claim 20 and should also be corrected in these claims.
In line 19 of claim 1, the word “and” is duplicated and one instance should be deleted.
claim 1, the word “the” should be inserted before the phrase “speed of the compressor”.  The same recitation appears in line 18 of claim 13 and line 14 of claim 20 and should also be corrected in these claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2017/0234564 A1 to Goel et al.

    PNG
    media_image1.png
    463
    671
    media_image1.png
    Greyscale

claim 1 in fig. 2A, shown above, and fig. 5, shown below, a variable speed vapor compression system, comprising: 
a compressor (“variable-speed compressor 140”); 
a first heat exchanger (“condenser coil 142”) connected to the compressor (140); 
an expansion valve (“metering device 202”, taught in ¶ 30 to be “for example, a thermostatic expansion valve”) connected to the first heat exchanger (142); 
a second heat exchanger (“evaporator coil 130”) connecting the expansion valve (202) to the compressor (140); 
a fan (“variable-speed circulation fan 110”) associated with the second heat exchanger; 
a variable speed drive operably connected to the compressor (as taught in ¶ 22, the compressor 140 is “a variable-speed compressor” and as taught in ¶ 45, the compressor 140 receives signals from the controller 150 to cause it to be driven at different speeds), and 
a controller (HVAC controller 150) operatively connected to the compressor (140, by a “a wired connection or a wireless connection” to send signal 294 as taught in ¶ 40)  and the fan (110, by a “wired connection or wireless connection” to send signal 272 as taught in ¶ 39), the controller responsive to instructions to: 
receive a target humidity range for a conditioned space (enclosed space 101 has a setpoint humidity, taught in ¶ 45 to be embodied as “an acceptable humidity percentage range”, which defines at least three possible target ranges for control operations of “below the minimum limit of the acceptable humidity percentage range”, “between the minimum 
receive a sensed humidity for the conditioned space (from “a relative humidity sensor 290 [which] is disposed in the enclosed space 101” as taught ¶ 45); 
compare the sensed humidity to the target humidity range (¶ 45 further teaches the controller making “a determination that the measured relative humidity of the enclosed space 101 exceeds a maximum humidity threshold of the acceptable humidity percentage range”, thus teaching such a comparison); and 
vary speed of both the fan and the compressor based on the comparison of the sensed humidity and the target humidity range (based on the comparison discussed above, “the HVAC controller 150 transmits a signal 294 to the variable-speed compressor 140 to increase a speed of the variable-speed compressor 140” as taught in ¶ 45.”  Further, ¶ 50 teaches changes to the speed of the circulation fan (steps 314 and 316 being made based on an optimum evaporator temperature which is based on a relative humidity percentage in comparison to a pre-determined desired relative humidity in step 310.)
wherein the instructions cause the variable speed drive (of compressor 140) to reduce compressor speed (at step 512) when the sensed humidity is within the target humidity range (as shown fig. 5 and as taught in ¶ 59, when the measured humidity is in a range of “below the minimum humidity threshold of the acceptable humidity percentage range” at step 510, the controller 150 performs step 512 to decrease the speed of the variable-speed compressor 140) and control temperature in the conditioned space with speed of the fan (as taught in ¶ 51, the fan speed is varied based on the temperature of 

    PNG
    media_image2.png
    709
    524
    media_image2.png
    Greyscale

wherein the instructions cause the variable speed drive to increase compressor speed when the sensed humidity is outside of the target humidity range (as shown in fig. 5, and taught in ¶ 60, if the measured humidity is “above the maximum humidity threshold of the acceptable humidity percentage range” and thus outside both the “below the lower limit” range, and the “between the lower and upper limits” range relative to the acceptable humidity percentage range as determined in step 514, the controller 150 performs step 516 to increase the speed of the variable-speed compressor 140) and control temperature in the conditioned space with speed of the compressor (as taught in ¶ 32, the speed of the compressor varies to control the conditions of refrigerant supplied to exchange heat with the air, including at the reheat coil 266/226 (Goel uses both numbers for this 

Goel teaches limitations from claim 2, the vapor compression system as recited in claim 1, wherein the first heat exchanger (142) comprises a condenser (condenser coil 142 as taught in ¶ 22), wherein the second heat exchanger (130) comprises an evaporator (evaporator coil 130 as taught in ¶ 22). 

Goel teaches limitations from claim 6, the vapor compression system as recited in claim 1, further comprising a variable speed drive operably connected to the fan (as taught in ¶ 22, the fan 110 is “a variable-speed circulation fan” and as taught in ¶ 51, the fan 110 receives signals from the controller 150 to cause it to be driven at different speeds).

Regarding the limitations of claim 13, refer to the above rejection of claim 1.  It is noted that although claim 1 is drawn to a system and claim 13 is drawn to a method, the discussion provided above with regard to the system of claim 1 and particularly to its control is sufficient to demonstrate Goel’s anticipation of the method of claim 13.

Goel teaches limitations from claim 20, a computer program product tangibly embodied on a computer readable medium, the computer program product including instructions that, when executed by a processor, cause the processor to perform operations (as taught in ¶ 24, the controller 150 of Goel includes a processor and a memory for performing the control of Goel’s invention) comprising: 

receive a sensed humidity for the conditioned space (from “a relative humidity sensor 290 [which] is disposed in the enclosed space 101” as taught ¶ 45); 
compare the sensed humidity to the target humidity range (¶ 45 further teaches the controller making “a determination that the measured relative humidity of the enclosed space 101 exceeds a maximum humidity threshold of the acceptable humidity percentage range”, thus teaching such a comparison); and 
vary speed of both a fan and a compressor based on a comparison of the sensed humidity and the target humidity range (based on the comparison discussed above, “the HVAC controller 150 transmits a signal 294 to the variable-speed compressor 140 to increase a speed of the variable-speed compressor 140” as taught in ¶ 45.”  Further, ¶ 50 teaches changes to the speed of the circulation fan (steps 314 and 316 being made based on an optimum evaporator temperature which is based on a relative humidity percentage in comparison to a pre-determined desired relative humidity in step 310.)
wherein varying speed of both the fan and the compressor includes reducing compressor speed (at step 512) when the sensed humidity is within the target humidity range (as shown fig. 5 and as taught in ¶ 59, when the measured humidity is in a range of “below the minimum humidity threshold of the acceptable humidity percentage range” 
wherein varying speed of both the fan and the compressor includes increasing compressor speed when the sensed humidity is outside of the target humidity range (as shown in fig. 5, and taught in ¶ 60, if the measured humidity is “above the maximum humidity threshold of the acceptable humidity percentage range” and thus outside both the “below the lower limit” range, and the “between the lower and upper limits” range relative to the acceptable humidity percentage range as determined in step 514, the controller 150 performs step 516 to increase the speed of the variable-speed compressor 140) and control temperature in the conditioned space with speed of the compressor (as taught in ¶ 32, the speed of the compressor varies to control the conditions of refrigerant supplied to exchange heat with the air, including at the reheat coil 266/226 (Goel uses both numbers for this element), thus controlling the temperature of air in the supply duct 256 and thus the conditioned space.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 7, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goel as applied to claims 1, 6, and 13 above, and further in view of US Publication No. 2020/0011550 A1 to Williams et al.

Regarding claims 7 and 8, Goel teaches a system in which a controller acts to control both a variable-speed compressor and a variable-speed evaporator fan based on the relative humidity in the space to be conditioned, but does not specifically teach the speed of the fan to be varied when the sensed humidity is within a target range as taught in claim 7 and when the sensed humidity is outside of a target range as taught in claim 8.  Williams teaches in ¶ 8 a refrigeration cycle system for controlling air humidity, the system including a fan for blowing air over an evaporator which is controlled so that when the relative humidity has not reached a desired level, the fan’s speed is varied based on the time elapsed during the dehumidifying operation (with the fan speed increased after a predetermined amount of time has passed without reducing humidity to a particular setpoint) as taught in claim 8, and further teaches that when the humidity has been reduced to the desired level, the fan speed may be changed to a low speed setting as taught in claim 7.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Goel with the fan control both inside and outside of the desired range taught by Williams in order to improve the system’s ability to reach the dehumidification target by varying the fan speed while also reducing noise and energy once the target has been reached as taught by Williams in ¶ 8.

claim 16, refer to the above rejection of claims 7 and 8.

Claims 9-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goel as applied to claims 1 and 13, above, and further in view of US Publication No. 2015/0276291 A1 to Pham et al.

Regarding claims 9 and 10, Goel teaches a system in which a controller acts to control both a variable-speed compressor and a variable-speed evaporator fan based on the relative humidity in the space to be conditioned.  Goel does not teach the controller having a comfort mode and an efficiency mode as taught in claim 9, or the instructions causing the controller to vary the compressor speed by toggling between the comfort mode and the efficiency mode as taught in claim 10.  Pham teaches in ¶ 14 a climate control system in which the controller is provided with a plurality of comfort level settings which include at least an energy-efficiency operating mode and a high-performance operating mode as taught in claim 9 and further teaches in ¶ 79 that the energy-efficiency mode includes running the compressor at a lower capacity for an increased amount of time per operation cycle while the high-performance operating mode includes running the compressor at a higher capacity for an increased amount of time per operating cycle as taught in claim 10 (with the variable-speed compressor of Goel varying its capacity by varying its speed).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Goel with the comfort and efficiency modes of Phan in order to allow the user to determine the parameters they wish to prioritize, 

Regarding claim 11, Goel does not teach the toggling of claim 10 particularly including selecting between first and second efficiency ranges with the first range including a higher peak efficiency than the second.  As taught in ¶ 79, the two modes of Pham include ranges of both high- and low-capacity compressor operation allowed under the two modes and thus each represent a range of efficiencies, with the “comfort level 1” or energy-efficiency mode providing greater energy efficiency and thus a greater peak energy efficiency as taught in claim 11.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Goel with the comfort and efficiency modes of Phan in order to allow the user to determine the parameters they wish to prioritize, between energy efficiency and speed of cooling as taught in ¶ 4 of Pham, thus improving the system’s performance for the instant and specific desires of the user.

Regarding the limitations of claim 17, refer to the above rejection of claim 9.

Regarding the limitations of claim 18, refer to the above rejection of claim 11.

Regarding the limitations of claim 19, refer to the above rejection of claim 11.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Goel as applied to claim 1 above, and further in view of US Publication No. 2011/0083456 A1 to Wakamoto et al. and US Patent No. 7,730,731 B1 to Bash et al.

    PNG
    media_image3.png
    435
    589
    media_image3.png
    Greyscale

Regarding claim 12, Goel teaches a system in which a controller acts to control both a variable-speed compressor and a variable-speed evaporator fan based on the relative humidity in the space to be conditioned and further teaches in ¶ 41 that the system of his invention includes a supply air duct (245) having a temperature sensor (282) for communicating the temperature of air exiting the evaporator (130) to the controller (150), and uses this measured air temperature to determine whether refrigerant in the system is being over- or under-cooled (¶ 41-42).  

Neither Goel nor Wakamoto explicitly teaches the compressor or fan being controlled in response to these inputs.  Bash teaches in col. 15, lines 21-34, a refrigeration cycle system in which the temperature of refrigerant flowing to the evaporators (including a specified degree of superheat and a desired temperature for refrigerant at the evaporators) are used by a controller to control the operations of a variable speed compressor 122.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Goel as modified by Wakamoto above further to control the compressor based on the sensed temperature and pressure and the derived refrigerant temperature and superheat in order to ensure that the refrigerant supplied to the evaporator is in an optimal state to provide effective cooling without overcooling or risking malfunction such as liquid flow into the compressor.

Response to Arguments
Applicant's arguments filed 7 December 2021 have been fully considered but they are not persuasive. 

Applicant argues on pp. 8-9 of the response that Goel does not teach all limitations of the amended independent claims, referring particularly to the requirements of “control[ling] temperature in the conditioned space with speed of the fan” when the sensed humidity is inside the target range and “control[ling] temperature in the conditioned space with speed of the compressor” when the sensed humidity is outside the target range because Goel teaches in ¶ 45 that the compressor speed is varied in response to sensed humidity.
In response, examiner disagrees.  Applicant’s recitation that the temperature is controlled “with speed of the fan” or “with speed of the compressor” are very broad in scope and do not include any specific teachings of required steps or operations, such as sensing the temperature or adjusting the speeds of these elements based of this sensed temperature.  As is well known in the art and taught by Goel in ¶¶ 32 and 51, the speed of the compressor and the fan both affect the temperature of air blown into the conditioned space.  This teaching is sufficient to fall within the broad scope of “controlling the temperature” using these devices and thus Goel is found to anticipate the limitations added to the independent claims by amendment.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US Patent No. 7,770,806 B2 to Herzon et al. teaches in col. 2, lines 44-61 that in a variable capacity HVAC system having both a variable speed compressor and a variable speed fan motor, temperature can be adjusted and controlled by changes to either the speed of the compressor or the fan motor, or a combination thereof.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        3 March 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763